DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9 November 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., US 2016/0376415 (“Kang”). 
The product data sheet for Therban LT 2157 published online by Arlanxeo Performance Polymers at https://www.arlanxeo.com/en/HNBR/Therban%C2% AE/p/therban-lt-2157# (“Arlanxeo”) (accessed 27 September 2022) and the product data sheet produced by the NOF Corporation for Perhexa 25B-40 and published online at http://www.geehorn.com/files/PDF44-_PERHEXA%2025B-40_.pdf (“NOF”)(accessed 27 September 2022)(copies provided herewith)
Regarding claims 1 and 4-6, Kang discloses an example rubber composition comprising a rubber component comprising 80 wt% of the hydrogenated acrylonitrile butadiene rubber sold under the tradename Therban LT2157 [0051, Table 1 – Example 1].  The composition additionally comprises 13 pbw of Perhexa 25b-40 and 3.1 pbw triallyl isocyanurate each relative to 100 pbw of rubber component.  Arlanxeo serves as evidence that Therban LT2157 has an acrylonitrile content of 21.0 wt% (page 1 – under “Acrylonitrile Content”).  NOF serves as evidence that Perhexa 25-40b is an organic peroxide (page 1).  The composition additionally comprises carbon black [0051, Table 1 – Example 1]. The acrylonitrile content in the hydrogenated acrylonitrile butadiene rubber and the amounts of triallyl isocyanurate and organic peroxide read on the corresponding amounts recited in claim 1 and 4-6.
Regarding the recitation in claim 1 that the composition is for a hose, Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed composition and the prior art composition and further that the prior art composition is capable of performing the intended use.  Given that Kang discloses a rubber composition which is the same as that presently claimed, there is a reasonable expectation that the composition of Kang is capable of performing the intended use, i.e. being formed into a hose, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 3, the example rubber composition disclosed by Kang comprises 110 pbw of carbon black relative to the rubber component which comprises 80 wt% of Therban LT2157 [0051, Table 1 – Example 1].  As such, the composition comprises 137.5 pbw of carbon black relative to 100 weight parts of Therban LT2157 which meets the limitation of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al., US 2020/0140595 (“Lieber”).
Regarding claims 1 and 4-6, Lieber discloses a rubber composition comprising a hydrogenated nitrile-diene-carboxylic ester copolymer rubber wherein the composition is suitable for forming hoses [abstract, 0029-0031, 0171].  The nitrile component of the hydrogenated nitrile-diene-carboxylic ester copolymer is present in amounts of from 0.1 to 38 wt% and is preferably acrylonitrile [0044, 0045]. The diene component of the hydrogenated nitrile-diene-carboxylic ester copolymer is preferably butadiene [0046].  As such, the hydrogenated nitrile-diene-carboxylic ester copolymer is preferably a hydrogenated acrylonitrile butadiene copolymer as claimed.  The range of amounts of acrylonitrile present in the hydrogenated acrylonitrile butadiene copolymer overlaps, and therefore renders obvious, the ranges of amounts recited in claims 1 and 4 (see MPEP 2144.05). The composition may comprise from 0.05 to 10 pbw of peroxide crosslinking agent [0147, 0158] and from 0.05 to 10 pbw of triallyl isocyanurate [0156, 0158] which renders obvious the ranges of amounts of peroxide and triallyl isocyanurate recited in claims 1, 5 and 6. The composition may additionally comprise carbon black [0159] as claimed.
Regarding claim 2, the hydrogenated nitrile-diene-carboxylic ester copolymer may have a degree of hydrogenation of from 99 to 100% [0043, 0128, 0129].
Regarding claim 3, the carbon black may be present in amounts of 1 to 300 pbw [0159, 0160].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lieber as applied to claim 1 above, and further in view of Werle et al., US 2009/0312545 (“Werle”).
Regarding claim 7, as is described above, Lieber teaches a rubber composition which meets the limitations of claim 1.  Additionally, Lieber teaches using triallyl isocyanurate in the composition in order to increase crosslinking yields [0156].
Lieber is silent regarding the rubber composition of the hose comprising a diallyl compound.
Werle discloses an improved, reliably performable process for preparing triallyl isocyanurate [abstract, 0001]. Werle teaches using triallyl isocyanurate as a crosslinking material for synthetic rubbers [0002].  The disclosed process minimizes the risk potential of a spontaneous polymerization and largely avoids the formation of by-products and oligomer [0024, 0035].  Werle teaches that the process converts triallyl cyanurate (TAC) to triallyl isocyanurate with a conversion rate of >99.9% and that a little diallyl isocyanurate is also formed [0038].
Lieber and Werle are both directed towards the use of triallyl isocyanurate as a crosslinking material in synthetic rubbers.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have produced the triallyl isocyanurate used in the composition of Lieber via the process taught by Werle in order to minimize the risk potential of spontaneous polymerization and to largely avoid the formation of by-products and oligomer.  The triallyl isocyanurate used in the composition of modified Lieber would have comprised >99.9 wt% of triallyl isocyanurate and a little diallyl isocyanurate.  The diallyl isocyanurate would have read on the claimed diallyl isocyanurate. 

Claims 1, 3-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, JP 2004-018822A (“Fujita”)(machine translation provided herewith).
Regarding claims 1 and 4-6, Fujita discloses nitrile copolymer rubber composition which is suitable for producing hoses [abstract, 0032].  The rubber composition comprises a nitrile copolymer rubber which may be a hydrogenated acrylonitrile butadiene rubber having an acrylonitrile content of from 10 to 60 wt% [0006, 0008, 0010-0012, 0016, 0038]. The composition additionally comprises 1 to 30 pbw of an organic peroxide [0018] and 0.1 to 10 pbw of an isocyanuric acid ester compound which may be triallyl isocyanurate [0020].  The composition may additionally comprise carbon black [0025]. 
The hydrogenated acrylonitrile butadiene rubber, carbon black, organic peroxide, and triallyl isocyanurate taught by Fujita read on the claimed hydrogenated acrylonitrile butadiene rubber, carbon black, organic peroxide, and triallyl isocyanurate.  The acrylonitrile content taught by Fujita overlaps, and therefore renders obvious, the acrylonitrile content recited in claims 1 and 4.  Likewise, the ranges of amounts of organic peroxide and triallyl isocyanurate taught by Fujita render obvious the corresponding ranges of amounts recited in claims 1, 5, and 6.
Regarding claim 3, Fujita teaches an example wherein the carbon black is added in an amount of 100 pbw [0038] which reads on the claimed range of amounts.
Regarding claim 7, Fujita teaches that the isocyanurate acid ester may also be diallyl isocyanurate [0020].  As such, it would have been obvious to have incorporated diallyl isocyanurate in combination with the triallyl isocyanurate described above.  This position is supported by MPEP 2144.06 which establishes that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. 
Regarding claims 8, 11, and 12, Fujita teaches forming a reinforced hose from the rubber composition [0032]. While Fujita is silent regarding the hose being for an automobile as recited in claim 11 or a power steering hose as recited in claim 12, it is noted that these are intended uses.  Regarding the recitation of an intended use in a claim, Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art structure and further that the prior art structure is capable of performing the intended use.  Given that Fujita discloses a hose formed from a hydrogenated acrylonitrile butadiene rubber as presently claimed, there is a reasonable expectation that the reinforced hose of Fujita would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Claims 1, 3-6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al., US 2018/025906 (“Sugawara”) in view of Tsukada, US 2015/0322254 (“Tsukada”).
Regarding claims 1 and 4, Sugawara discloses nitrile rubber composition which is suitable for producing hoses [abstract, 0001, 0009-0015, 0094].  The rubber composition comprises a highly saturated (i.e. hydrogenated) copolymer rubber which may be acrylonitrile butadiene rubber having an acrylonitrile content of 10 to 40 wt% [abstract,  0010, 0019-0021, 0031, 0032, 0049, 0050, 0056, 0115, Table 1].  The composition may additionally comprise from 5 to 300 parts by weight (pbw) of carbon black relative to 100 weight parts of highly saturated copolymer rubber [0015]. The composition may also comprise from 1 to 16 pbw of an organic peroxide relative to 100 weight parts of highly saturated copolymer rubber [0068-0072] as well as a crosslinking aid [0074].
The highly saturated acrylonitrile butadiene rubber, carbon black, and peroxide components of the composition respectively read on the claimed hydrogenated acrylonitrile butadiene rubber, carbon black, and organic peroxide.  The range of acrylonitrile content in the highly saturated acrylonitrile butadiene rubber overlaps, and therefore renders obvious, the claimed acrylonitrile content range (see MPEP 2144.05). The range of amount of organic peroxide taught by Sugawara renders obvious the corresponding claimed range.
Sugawara is silent regarding the rubber composition comprising triallyl isocyanurate.
Tsukada discloses a nitrile rubber composition comprising a nitrile copolymer rubber and an organic peroxide crosslinking agent wherein the composition is suitable for producing hoses [abstract, 0019, 0089, 0103]. Tsukada teaches that when an organic peroxide crosslinking agent is used triallyl isocyanurate may be also used as a crosslinking aid [0092].  Tsukada teaches incorporating the triallyl isocyanurate crosslinking aid in a range of amounts of from 0.2 to 20 pbw relative to 100 weight parts of the nitrile copolymer rubber.
Sugawara and Tsukada are both directed towards nitrile rubber composition comprising a nitrile copolymer rubber, an organic peroxide crosslinking agent and a crosslinking aid wherein the composition is suitable for producing hoses.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 0.2 to 20 pbw of triallyl isocyanurate (relative to 100 weight parts of the nitrile copolymer rubber) into the composition of Sugawara as taught by Tsukada with the expectation of aiding the organic peroxide mediated crosslinking reaction.  
The triallyl isocyanurate that would have been present in the composition of modified Sugawara would have read on the claimed triallyl isocyanurate.  The triallyl isocyanurate would have been present in a range of amounts which renders obvious the claimed range of amounts.
Regarding claims 3, 5, and 6, the content of carbon black, peroxide, and triallyl isocyanurate taught by modified Sugawara renders obvious the claimed ranges of amounts.
Regarding claims 8, 11, and 12, Sugawara teaches forming a power steering hose from the disclosed composition [0094] which reads on the claimed hose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara and Tsukada as applied to claims 1 and 8 above, and further in view of Henry, et al., US 2008/0156387 (“Henry”).
Regarding claim 9, as is described above, modified Sugawara teaches a power steering hose which meets the limitations of claims 1 and 8.
Modified Sugawara is silent regarding the hose comprising an inner tube formed from an acrylonitrile butadiene rubber composition.
Henry discloses a power steering hose comprising a core layer disposed over which is a first and second reinforcing layer [abstract, 0007].  The reinforcing layers provide lower volumetric expansion and thereby promote longer impulse life [0037-0040, Figs. 7 and 8].  The core layer may be formed from an acrylonitrile butadiene copolymer [0035].
Modified Sugawara and Henry are both directed towards power steering hoses formed, at least in part, from an acrylonitrile butadiene rubber composition. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have produced a power steering hose by forming two reinforcing layers over a core layer formed from the nitrile rubber composition disclosed by modified Sugawara as taught by Henry with the expectation of forming a power steering hose having lower volumetric expansion and longer impulse life. The resulting hose would have been the same as that claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara and Tsukada as applied to claims 1 and 8 above, and further in view of Rosenbaum et al., US 2009/0005275 (“Rosenbaum”).
Regarding claim 10, as is described above, modified Sugawara teaches a power steering hose which meets the limitations of claims 1 and 8.  Modified Sugawara is silent regarding the aniline point of the fluid flowed through the tube.
Rosenbaum discloses a power steering fluid having improved low temperature properties [abstract, 0001]. Rosenbaum teaches that the base oil of the disclosed fluid has an aniline point great than 36xln(Kinematic Viscosity at 100 °C)+200 [0029, 0063, claim 36].  Rosenbaum further teaches an example of the power steering fluid (Power Steering Fluid A) which comprise a base oil (Base Oil 1) which has a viscosity at 100 °C of 2.18 [0136-0138, Tables V and VI]. Thus according to the relationship between the aniline point and viscosity described by Rosenbaum, the disclosed power steering fluid has an aniline point of greater than about 228 °F which is equivalent to greater than about 108.9 °C.  
Modified Sugawara and Rosenbaum are both directed towards applications involving power steering fluid.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have flowed the power steering fluid disclosed by Rosenbaum through the hose of modified Sugawara in order to provide a power steering apparatus in which the power steering fluid has improved low temperature properties. The power steering fluid flowing in the resulting hose would have been based on a base oil having an aniline point which is greater than 105°C.  As such, the hose of modified Sugawara in reasonably interpreted as meeting the limitation of claim 10.  This interpretation is consistent with Applicant’s specification which recites “Examples of the fluid include a fluid containing an oil having an aniline point of 90°C or higher, and an example of a preferable aspect is a fluid having an oil having an aniline point of 105°C or higher” (see paragraph 0049 of Applicant’s specification as filed). 


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2008/0214741 to Guerin et al. – discloses a rubber composition comprising a hydrogenated acrylonitrile butadiene rubber having an acrylonitrile content of from 15 to 60 wt% [abstract, 0008-0011].  Guerin teaches incorporating 50 pbw of carbon black, 5 pbw of triallyl isocyanurate (DIAK#7) and 7 pbw of an organic peroxide (VULCUP 40KE) into the compositions [0036-0044, Table 4, Example 3].

· US 2018/0251628 to Sugawara et al. – discloses a rubber composition for producing power steering hoses wherein the composition comprises a hydrogenated acrylonitrile butadiene rubber having an acrylonitrile content of from 14 to 21 wt% [abstract, 0001, 0006, 0017-0025].  The composition may additionally comprise from 0.1 to 20 pbw of a peroxide crosslinking [0084, 0087], triallyl isocyanurate as a co-crosslinker, and from 50 to 90 pbw of carbon black [0066-0070].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782